DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5, and 7-16 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1 and 11, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a power transmission device for supplying power to a load via a power receiving device having a power receiving coil and a power-receiving-side converter, the power transmission device comprising: a converter which performs power conversion and outputs AC power; a coil magnetically coupled with the power receiving coil and supplied with the AC power from the converter; and a controller to control the converter so as to alternately switch between a first state of outputting rectangular wave voltage which cyclically changes and a second state of outputting constant reference voltage, and the controller adjusts a period ratio which is a ratio between a length of a first control period in which the converter is controlled in the first state and a length of a second control period in which the converter is controlled in the second state, on the basis of required power of the load.
Regarding Claims 3, 5, 7-10, and 14-16, they depend from Claim 1.
Regarding Claims 12 and 13, they depend from Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
14 July 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836